--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


AGREEMENT made as of July 29, 2008 by and between NEXXNOW, INC., a New York
corporation with offices at 37 Hamburg Street, East Aurora, NY 14052 (the
“Corporation”), and Paul Riley, residing at 89 Hanson Street, Toronto, ON,
M4C5P3 (“Riley”).


WHEREAS, Riley serves as President of the Corporation pursuant to an employment
agreement dated April 25, 2008 (the “April 25 Agreement”); and


WHEREAS, the parties wish to replace the April 25 Agreement with this amended
and restated executive employment agreement.


NOW, THEREFORE, it is agreed:


1.          Termination of April 25 Agreement.  The April 25 Agreement is hereby
terminated and shall have no further force or effect.  All of the rights and
obligations of the parties that arose under the April 25 Agreement are hereby
replaced by the rights and obligations arising hereunder.


2.          Title; Capacities.


(a)         The Corporation hereby employs Riley as Chief Executive Officer and
Member of the Board of Directors.  Riley shall perform executive functions as
shall be assigned to him by the Corporation’s Board of Directors.


(b)         Riley agrees that for a 3 year term (the “Term”) he will devote
substantially all of his business time, labor, skill, attention and best ability
to the performance of his duties under this Agreement.   Riley agrees to abide
by such reasonable rules, regulations, personnel practices and policies of the
Corporation, and any changes therein, which may be reasonably adopted from time
to time by the Corporation and delivered in writing to Riley.


(c)         Riley agrees to perform the following specific duties in addition to
any functions assigned to him by the Corporation’s Board of Directors;
construction and mailing of a monthly shareholder letter, conduct an “open”
monthly conference call, attend “market-related” functions twice per month,
prepare and present a written report to the Corporation’s Board of Directors by
the 5th day of each month.  The written report to the Corporation’s Board of
Directors will be based on the previous month’s progress to include but is not
limited to client status, sales progress, financial progress with regard to
revenue and profitability, current or upcoming regulatory filings, benchmark
attainment and future production expectations and commitments as well as any
other business related developments that may be requested by the Board of
Directors.
 
 
 

--------------------------------------------------------------------------------

 

3.         Compensation.


(a)        Salary.   Upon the receipt of $1,000,000 of additional paid in
capital prior to January 1, 2009 the Corporation will pay Riley as follows:
i) a salary at the rate of Ten Thousand Dollars ($10,000) per month during his
first year of employment;  ii) a salary at a rate of Twelve Thousand Five
Hundred Dollars ($12,500) per month during his second year of employment; and
iii) a salary of  Sixteen Thousand Six Hundred Dollars ($16,600) per month
during his third year of employment.


Salary shall be payable on the days when the salaries of other Corporation
employees are paid.  In the event of non-payment company agrees to accrue
balance in the form of a note payable to Riley.   Further, Riley shall be paid
Forty Thousand Dollars ($40,000) immediately upon the Corporation having
acquired at least One Million Dollars ($1, 000,000) of paid in capital.


(b)        Bonus.  On April 1st of 2009 and each year of the agreement
thereafter Riley will be entitled to a bonus equal to 15-50% of his past year
salary earned.  Amount of bonus to be determined by the Board of Directors and
payable in cash or S-8 registered shares at the company’s option.


(c)        Benefits.  Riley shall be entitled to participate in such benefit
programs as the Corporation makes available for executive employees in
general.  Specifics at this point are:
 
(i)
Monthly car allowance of $500.00

 
(ii)
Annual Vacation – 2 weeks year 1, 3 weeks years 2 and 3



(d)        Reimbursement of Business Expenses.  Riley shall be entitled to
reimbursement of all reasonable business expenses actually incurred by  Riley in
the discharge of  Riley’s duties hereunder, including expenses for
entertainment, travel, employee training and similar items, upon submission of
the related invoice or other sufficient documentation.


(e)        Stock.
(i)           (425,000) shares of the Corporation’s common stock shall be issued
to Riley upon each anniversary date of the execution of this Agreement if Riley
remains employed by the Corporation on said anniversary date.


(ii)          Upon the execution of this Agreement, Two Hundred Fifty Thousand
(250,000) shares of the Corporation’s common stock shall be issued to
Riley.  Said shares shall be in compensation for all services of Riley to the
Corporation prior to the date of this Agreement, and Riley irrevocably waives
all claims for compensation with respect to any period prior to the date hereof,
whether arising under the April 25 Agreement or otherwise.


                        (iii)         1,000,000 shares upon the Corporations
receipt of an additional $1,000,000 of paid in capital, if received prior to
January 1, 2009.
 
 
 

--------------------------------------------------------------------------------

 

4.         Term and Termination.


(a)        The “Term” of this Agreement and of Riley's employment hereunder
shall commence on the date of the Agreement and shall terminate on April 30,
2011, unless earlier terminated pursuant to §5(b) hereunder.


(b)        Prior to April 30, 2011, Riley's employment hereunder may be
terminated as follows:
(i)           by Riley, at will;


(ii)          by the Corporation for Cause. As used herein, the term “Cause”
shall mean only the following:  (A) conviction during the Term of a crime
involving moral turpitude, (B) material, willful or gross misconduct by  Riley
in the performance of his duties hereunder, or (C) the failure by  Riley to
perform or observe any substantial lawful obligation of such employment that is
not remedied within fifteen (15) days after the receipt of written notice
thereof from the Board of Directors (provided such neglect or failure is
unrelated to disability),


(iii)         by the Corporation, upon the death or disability
of  Riley.  “Disability” shall mean Riley's inability to perform Riley’s normal
employment functions due to any medically determinable physical or mental
disability, which can last or has lasted three months or is expected to result
in death.


(c)        Termination of Riley’s employment, when permitted hereunder, may be
effectuated by delivery of written notice to Riley, stating the grounds for
termination.  Such notice shall be effective upon receipt.


(d)        The inability of Riley to perform or advance the company’s interests
at a level defined in this Agreement.


(e)        Upon termination of Riley’s employment for any reason prior to April
30, 2011, Riley is restricted from selling any NexxNow shares for a period of
180 days from the date of termination.


(f)         For a period of one year following the date of termination the
Corporation reserves and Riley grants the right of the Corporation to use
Riley’s likeness in or on any collateral material that may have been published
prior to termination.


5.         Covenant of Non-Competition.  In consideration of the undertakings by
the Corporation herein, Riley covenants for the benefit of the Corporation and
the shareholders thereof as follows:


(a)        The “Restricted Period” for purposes of this Covenant shall commence
on the date of this Agreement and shall continue for a period ending on the date
which is six months after the date on which Riley ceases to be employed by the
Corporation.



 
 

--------------------------------------------------------------------------------

 

(b)        During the Restricted Period  Riley shall not, directly or
indirectly, as an employee, consultant or principal, through equity ownership or
otherwise, for himself or for any other person, engage in, or assist any other
person to engage in, any Competitive Activities.  For purposes hereof,
“Competitive Activities” shall mean the following:


 
(i)
Providing products or services to any individual or entity that is competitive
with the company’s offerings;



 
(ii)
Directly or indirectly soliciting, diverting, taking away or attempting to
solicit, divert, or take away any business opportunities which became available
to the Corporation or any of its subsidiaries or affiliated entities during the
Term of this Agreement;



(iii)
Providing products or services to any individual or entity to whom the
Corporation sold products or services or contracted to sell products or services
during the last six months of  Riley’s employment with the Corporation; or



 
(iv)
Hiring, offering to hire, enticing away or in any manner persuading or
attempting to persuade any person affiliated (as employee or as independent
contractor) with the Corporation or any affiliate or subsidiary of the
Corporation to discontinue his relationship with such company, or to become
employed by any other entity.



6.         Inventions.  Any and all inventions, discoveries, developments and
innovations conceived by Riley during the Term of this Agreement shall be the
exclusive property of the Corporation; and Riley hereby assigns all right,
title, and interest in the same to the Corporation.  Any and all inventions,
discoveries, developments and innovations conceived by Riley prior to the term
of this Agreement and utilized by him in rendering duties to the Corporation are
hereby licensed to the Corporation for use in its operations and for an infinite
duration.  This license may be assigned by the Corporation to a wholly-owned
subsidiary of the Corporation.


7.         Assignment.  The Corporation and Riley acknowledge that the
relationship established hereby is unique and personal and that neither the
Corporation nor Riley may assign or delegate any of their respective rights
and/or obligations hereunder without the prior written consent of the other
party except as follows:


In the event of a future disposition of (or including) the properties and
business of the Corporation substantially as an entirety, by merger,
consolidation, sale of assets, or otherwise, then the Corporation shall be
obligated to assign this Agreement and all of its rights and obligations
hereunder to the acquiring or surviving corporation, and such acquiring or
surviving corporation shall assume in writing all of the obligations of the
Corporation hereunder; provided, however, that the Corporation (in the event and
so long as it remains in business as an independent going enterprise) shall
remain liable for the performance of its obligations hereunder in the event of
an unjustified failure of the acquiring corporation to perform its obligations
under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

8. Indemnification.  The Corporation shall indemnify Riley to the fullest extent
authorized by the Business Corporation Law of the State of New York against
claims or liability arising from his service on behalf of the Corporation.


9.  Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York applicable to contracts made
and to be performed therein.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
NEXXNOW, INC.
             
By:
/s/ Sterling Shepperd
   
Sterling Shepperd, Secretary
             
By:
/s/ Paul Riley
   
Paul Riley, CEO

 

 

--------------------------------------------------------------------------------